Citation Nr: 0212207	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the residuals of a 
cervical spine injury.

(The issues of entitlement to an evaluation in excess of 20 
percent for the residuals of a low back injury, prior to 
October 31, 1996, and entitlement to an evaluation in excess 
of 40 percent for the residuals of a low back injury, on and 
after October 31, 1996, will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1966 to 
June 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1996 and June 2000 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Phoenix, Arizona.        

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 20 percent for 
the residuals of a low back injury, prior to October 31, 
1996, and entitlement to an evaluation in excess of 40 
percent for the residuals of a low back injury, on and after 
October 31, 1996, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.    


FINDING OF FACT

The medical evidence of record indicates that the appellant's 
current cervical spine disability is attributable to his 
period of military duty.  




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
appellant has residual disability from injury which was 
incurred in service.  38 U.S.C.A. §§ 1101, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a cervical spine injury or 
disability.  The records reflect that in November 1967, the 
appellant suffered a head injury and was treated for a 
laceration above the left eye.  The appellant's separation 
examination, dated in June 1968, shows that at that time, the 
appellant's head, face, neck, and scalp were all clinically 
evaluated as normal.  

In March 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
in November 1967, while he was in the military, he was 
standing watch, when another service member accidentally hit 
him in the head with a flashlight and he subsequently 
received ten stitches.  The appellant further indicated that 
shortly after returning to duty in December 1967, he was 
thrown off of a ladder, when the ship took an unexpected 
roll, and landed on a grate.  He noted that he experienced 
immediate pain in his lower back.  According to the 
appellant, subsequent to the above injuries, he developed 
chronic neck and back pain.  

In April 1995, the RO received outpatient and inpatient 
treatment records from the VA Medical Center (VAMC) in 
Tucson, Arizona, from September 1993 to September 1994.  The 
records show that the appellant was hospitalized from 
September to October 1993.  The appellant presented after 
falling three days prior, hitting his head on a foam rubber 
bedding on the floor, and following which he hyper-flexed his 
neck.  Since that time, the appellant had been having neck 
pain and difficulty walking.  During the appellant's 
hospitalization, he had a magnetic resonance imaging (MRI) 
taken which was interpreted as showing a bulging disc at C4-5 
and C5-6 and foraminal stenosis at C6-7, bilaterally.  A 
computed tomography (CT) of the cervical spine confirmed mild 
posterior bulging of C4-5 and C5-6, with no significant 
neural foraminal stenosis.  Upon the appellant's discharge, 
the diagnosis was of stable partial C6 subluxation, without 
spinal cord compression.  

In April 1995, the RO received private medical records from 
James H. R., M.D., from June 1993 to February 1995.  The 
records show intermittent treatment for neck pain.  In June 
1993, an x-ray was taken of the appellant's cervical spine 
which was interpreted as showing early and minor degenerative 
changes involving C5-6.  In February 1994, Dr. R. indicated 
an assessment of significant degenerative disc changes 
involving the cervical and dorsolumbar areas.  

In April 1995, the appellant underwent a VA spine 
examination.  At that time, he reported that he was hit in 
the head with a flashlight during service and subsequently 
developed chronic neck pain and spasm.  The physical 
examination showed that the appellant moved his head rather 
reluctantly and carefully.  Range of motion testing of the 
cervical spine showed flexion of 30 degrees, extension of 10 
degrees, left bending of 20 degrees, right bending of 10 
degrees, and rotation of 45 degrees, bilaterally.  The 
examining physician noted that all of these were less than 
normal, except for flexion.  The entire cervical spine caused 
pressure in the lower cervical area, and percussion on the 
spinous processes also caused discomfort, and that also 
caused some radicular pain in the left trapezius and down to 
the left shoulder.  The diagnosis was of cervical spine 
injury, with disc degeneration and radicular pain in both 
upper extremities, principally the left.  An x-ray of the 
appellant's cervical spine was interpreted as showing minor 
retrolisthesis of C5-6 and mild intervertebral disc space 
narrowing at C6-7.  

A second VA examination was conducted in April 1995.  At that 
time, the appellant reported a history of being hit on the 
head by a flashlight and falling down a ladder, both of which 
occurred during active service.  The appellant stated that 
subsequent to the above accidents, he developed progressive 
difficulty with neck and low back pain.  He indicated that at 
present, when he flexed his neck, he had a "shock like" 
sensation into his arms and down his back.  Upon physical 
examination, the examining physician detected no weakness in 
the left arm, but slight decrease of reflex testing on the 
left arm.  The diagnosis was of cervical spondylosis.  The 
examiner stated that there was a connection, more probable 
than not, between the appellant's current complaints, 
associated with proliferative osteoarthropathy of the 
cervical spine, and his old injuries.  

A VA examination was conducted in August 1997.  The appellant 
reported injury to his head during service, but did not 
recall any neck injury at that time.  He further reported 
falling on his back upon return to duty.  According to the 
appellant, he was involved in a motorcycle accident in 1971 
where his leg was caught and he was dragged.  However, he did 
not recall any neck or back problems at that time.  The 
appellant indicated that at present, when his neck pain 
increased, his neck became tight and fatigued, and he had a 
lot of tension in his neck.  The physical examination of the 
appellant's neck revealed normal flexion and extension of 30 
degrees each, limited side bending of 20 degrees, 
bilaterally, and rotation of 45 degrees, bilaterally.  
Compression of the cervical spine revealed some discomfort in 
the junction of the upper to middle third of the cervical 
spine and also the lower cervical spine.  Flexion compression 
of the spine also produced discomfort in that same area.  An 
x-ray of the appellant's cervical spine was interpreted as 
showing stable degenerative changes of the cervical spine 
which were most severe at the C5 and C5-6 regions.  Following 
the physical examination and a review of the appellant's x-
ray, the examining physician reported a diagnosis of 
degenerative disc disease of the cervical spine at C4-5 and 
C5-6.  The examiner stated that the appellant's injury while 
on active duty could be the onset of the cervical spine 
problem, but noted that it was difficult to determine due to 
the lack of records.  The examiner indicated that he could 
not say positively whether or not the appellant's neck 
problems were service incurred, but that if there was any 
reasonable doubt, "we may have to assume that this may be 
service incurred."       

A VA neurological examination was also conducted in August 
1997.  At that time, the appellant reported headaches since 
being hit in the head during service and stated that the pain 
in his neck contributed to his headaches.  The appellant 
stated that at present, he had constant spasm in his neck and 
intermittent twitching that radiated into his left face and 
sometimes radiated down the left arm.  Upon physical 
examination, the examining physician noted decreased range of 
motion in the neck.  Motor examination showed good tone and 
bulk with strength at 5/5 in all four extremities.  The 
examiner indicated an impression of muscle tension headaches 
secondary to severe cervical disc disease/cervical stenosis.   

VA outpatient treatment records from the Tucson VAMC show 
that in September 1997, the appellant had an MRI taken of his 
cervical and thoracic spines.  The MRI was interpreted as 
showing mild discogenic degenerative changes in the mid 
cervical region, with associated very mild degenerative 
retrolisthesis of C5 on C6.  No other significant 
abnormalities were seen.  The impression was of an 
unremarkable MRI scanning of the cervical and thoracic 
spines.  

In October 1997, the RO received outpatient treatment records 
from the Tucson VAMC, from September 1993 to May 1997.  The 
records reflect that in May 1995, the appellant had an MRI 
taken of his cervical spine.  The MRI was interpreted as 
showing mild spinal stenosis at C5-6.

In May 1999, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that during service, he injured his neck when he 
was hit in the head.  (Transcript (T.) at pages (pgs.) 16-17, 
19).  The appellant stated that he again injured his neck in 
December 1967 when he fell off of a ladder and landed on a 
grate.  (T. at page (pg.) 8).  He indicated that the 
physician who had treated him following his motorcycle 
accident had noted cervical spine abnormalities due to 
earlier trauma.  (T. at pg. 18).  

In a statement received at the May 1999 hearing, the 
appellant's spouse stated that she had known the appellant 
since 1971, before his motorcycle accident.  She indicated 
that she had been told about the appellant's injuries during 
service by the appellant and another service member who had 
witnessed the appellant's head injury.  

In July 1999, the RO received outpatient treatment records 
from the Tucson VAMC, from January 1996 to January 1999.  The 
records show intermittent treatment for the appellant's neck 
disability.  According to the records, in May 1997, the 
appellant was diagnosed with lumbar and cervical stenosis, 
with pain worse on sitting, walking uphill, and coughing.  
The appellant was given an L1-2 epidural steroid injection.  

In August 1999, the appellant submitted lay statements from 
the following people: (1) H.L., the appellant's wife, (2) 
D.B., the appellant's friend, and (3) R.W., a friend from the 
military.  The statements support the appellant's contention 
that he had injured his neck during service and subsequently 
developed chronic neck pain.  Specifically, the appellant's 
friend from the military noted that he had witnessed the 
incident when the appellant got hit by a flashlight.  The 
appellant also submitted a copy of an article regarding how 
sudden movements damaged nerves near the top of the spinal 
column.       

In August 1999, the RO received private medical records from 
the Harold D. Chope Community Hospital, the San Mateo 
Community Hospital, and the Mills Memorial Hospital.  The 
records show that in January 1972, the appellant was involved 
in a motorcycle accident and experienced trauma to his leg.  
The records are negative for any complaints or findings of a 
cervical spine disability.  

A private medical treatment record from Dr. R. shows that in 
April 2000, the appellant was treated after complaining of 
chronic back pain.  At that time, he stated that he had a 
history of spasms involving his upper extremities which 
originally developed following an injury he received while in 
the military in 1967.  The appellant indicated that during 
service, he was hit on the left side of his head by a 
flashlight.  Upon physical examination, the appellant's neck 
was supple.  The diagnosis was of chronic lower back pain 
with an extensive evaluation in the past with associated 
muscle spasm.  Dr. R. noted that the appellant also had a 
history of facial dysesthesias and spasms, as well as an 
occasional episode affecting the upper extremities and neck 
which dated back to his trauma in 1967.  

In July 2000, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was struck by a 
flashlight on the left side of his face.  The appellant 
indicated that subsequent to his injury, he started to 
experience spasms in his neck.  He noted that in 1972, he was 
in a motorcycle accident.  The appellant reported that he was 
not certain whether or not he hurt his neck at that time.  
According to the appellant, in 1992, he fell and injured his 
neck.  The physical examination showed that there was some 
mid line tenderness extending from about T3 up over C7 and 
through the cervical area, but none at the nuchal line.  The 
appellant's rotation on direct examination to the right was 
about 30 degrees, and to the left was about 40 to 45 degrees.  
His extension was very limited and according to the 
appellant, one finger pressure on the forehead gave him 
excruciating pain in his neck.  Upon forward flexion, the 
mentum only came three finger breadths from the sternum.  The 
examining physician stated that upon neurologic examination, 
he could find very little, possibly some weakness of 
adduction of the fifth and fourth fingers on the left hand, 
but there was no muscle atrophy.  The extrinsic strength was 
normal and equal on both sides.  The appellant was dominant 
right handed.  Review of the appellant's radiological studies 
showed degenerative disc disease of C5-6 and C4-5, with some 
mild disc bulging at those levels.   

In summary, the examiner stated that the problem seemed to be 
establishing some sort of a relationship between the initial 
injury in 1967 and the appellant's rather relatively late 
onset of pain, one and a half years post discharge, and 
compounded by further injuries in 1972 and 1992.  The 
examiner indicated that the appellant had major complaints 
"referable to it [sic]" and that there were certainly 
findings on his x-ray.  According to the examiner, "the 
relationship of his original injury," which did not sound 
that severe "even though descriptions by his mates described 
a rather marked alteration in the posture of the neck 
following the blow."  That appeared in "senegal [sic] 
areas," and the examiner indicated that he really did not 
"know what to say, that the late onset of pain, there may be 
some relationship between the two although it [was] very 
difficult for [him] to say."  

In May 2001, the RO received a private medical statement from 
Michael J. G., M.D., dated in March 1995.  The statement 
shows that at that time, Dr. G. indicated that he had 
recently examined the appellant for complaints of cervical 
radiculitis/myelopathy.  Dr. G. noted that following the 
examination, it was his opinion that the appellant had a 
positive Lhermitte's sign, but that he had little in the way 
of any motor or reflex dysfunction.  

In October 2001, the RO received outpatient treatment records 
from the Tucson VAMC, from July 1999 to September 2001.  The 
records show intermittent treatment for the appellant's 
cervical spine disability.  

In June 2002, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that during service, he was hit in the head with a 
flashlight and subsequently developed neck pain.  (T. at pgs. 
11 & 12).  The appellant contended that his current cervical 
spine disability was related to his in-service neck injury.  
(T. at pgs. 23 & 24).  Additional evidence received at the 
June 2002 hearing included a private medical statement from 
Dr. R., dated in May 2002.  In the statement, Dr. R. 
indicated that the appellant presented for a follow-up 
evaluation with a history of chronic back pain and a history 
of a head injury dating back to 1967 while he was in the 
military.  Dr. R. noted that according to the appellant, he 
was tying to reopen his case with regards to neck pain and 
radicular pain secondary to his 1967 head injury.  Dr. R. 
indicated that the appellant brought medical records dating 
back to that time, which he reviewed.  It was Dr. R.'s 
opinion that based upon a review of the appellant's records, 
that he certainly sustained enough trauma leading to suturing 
of his scalp lesion, and that he could certainly have had a 
neck injury at that time.  Dr. R. noted that the appellant 
gave a history of being on narcotic analgesics shortly after 
the injury and for several months thereafter, which could 
certainly delay the onset of his neck pain symptoms and mask 
it. 



II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs  with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate an individual's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the RO has received outpatient 
and inpatient treatment records from the Tucson VAMC, from 
September 1993 to September 1997, and private medical records 
from Dr. R., from June 1993 to February 1995.  The evidence 
of record also reflects that the appellant underwent two 
separate VA examinations in April 1995 and two separate VA 
examinations in August 1997.  In addition, in a June 1999 
decision, the Board remanded this case.  At that time, the 
Board requested that the appellant provide the names and 
addresses of all medical care providers who had treated him 
for his neck pain since discharge from active service, 
specifically the records from treatment following a 1971 
motorcycle accident.  After securing the necessary release, 
the RO was requested to attempt to obtain those records.  
Thereafter, the RO was to arrange for an examination of the 
cervical spine by an appropriate VA physician for the purpose 
of ascertaining the etiology of the appellant's cervical 
spine condition.  The examiner was requested to provide an 
opinion as to whether the appellant's current cervical spine 
condition was due to or was aggravated by any incident of 
service.  

In a letter from the RO to the appellant, dated in June 1999, 
the RO requested that the appellant provide the names and 
addresses of all medical care providers who had treated him 
for his neck pain since discharge from active service, 
specifically the records from treatment following a 1971 
motorcycle accident.

In August 1999, the appellant submitted VA Form 21-4142, 
Authorization for Release of Information.  The form shows 
that according to the appellant, he received medical 
treatment from Glen H. Connelly, M.D., from December 1971 to 
June 1974, for his knee injury and general orthopedic 
problems following his 1971 motorcycle accident.  The 
appellant also stated that he received medical treatment at 
the Emergency Room at the San Mateo General Hospital 
following his 1971 accident.  In addition, the appellant 
indicated that his attorney, a Mr. J.L., whom he hired to 
litigate his claim against the driver that caused the 1971 
accident, could have some relevant evidence.  The appellant 
also noted that he received treatment for his neck from Dr. 
R., from June 1993 to the present.  

In August 1999, the RO received private medical records from 
the Harold D. Chope Community Hospital, the San Mateo 
Community Hospital, and the Mills Memorial Hospital.  In 
addition, in April 2000, the RO received a private medical 
treatment record from Dr. R., dated in April 2000.  Moreover, 
in May 2000, the RO received a correspondence from Dr. 
Connelly which showed that at that time, Dr. Connelly 
indicated that all of his records within 10 years from the 
last date of service had been destroyed.  Thus, Dr. Connelly 
noted that any records pertaining to treatment of the 
appellant were no longer available.  In May 2000, the RO also 
received a correspondence from Mr. L., the appellant's former 
attorney, which showed that according to Mr. L., there were 
no available records pertinent to the appellant.   

The Board also notes that in July 2000, the appellant 
underwent a VA examination.  Furthermore, in May 2001, the RO 
received a medical statement from Dr. G., dated in March 
1995.  In addition, in October 2001, the RO received 
outpatient treatment records from the Tucson VAMC, from July 
1999 to September 2001.   

In light of the above, it is the Board's determination that 
there is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claim.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing and a hearing 
before the undersigned Board Member.  The Board also 
concludes that the discussions in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, the appellant's testimony at his personal and Travel 
Board hearings, and in the letters sent to the appellant from 
the RO during the course of the appeal have in effect 
informed him of the information and evidence that would be 
needed to substantiate his claim and comply with the VA's 
notification requirements.  See 38 U.S.C.A. § 5103.   

The RO has made all reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  No reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
has met its duty to assist the appellant.  38 U.S.C.A. § 
5103A (West Supp. 2002).  No further development is required 
in order to comply with VA's duty to assist.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claim (Court) 
has held that in order to establish service connection, there 
must be evidence of both a service- connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999). See also Rose v. West, 11 Vet. App. 169, 171 (1998).

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Following a thorough consideration of the evidence of record, 
the Board is of the opinion that entitlement to service 
connection for the residuals of a cervical spine injury, 
currently diagnosed as cervical spondylosis with cervical 
degenerative disc disease at C4-5 and C5-6, is warranted.  In 
the instant case, the appellant contends, in essence, that 
during service, he injured his neck when he was hit in the 
head with a flashlight.  According to the appellant, 
following the injury, he suffered from chronic neck pain and 
later developed degenerative disc disease of the cervical 
spine.  The Board recognizes that the appellant's service 
medical records are negative for any complaints or findings 
of a cervical spine injury or disability.  However, the 
records do show that in November 1967, the appellant suffered 
a head injury and was treated for a laceration above the left 
eye.  In addition, in a May 2002 private medical statement 
from Dr. R., it was Dr. R.'s opinion that based upon a review 
of the appellant's service medical records, that he certainly 
sustained enough trauma leading to suturing of his scalp 
lesion, and he could certainly have had a neck injury at that 
time.  

The Board notes that in the appellant's second VA examination 
in April 1995, the examiner noted the appellant's history of 
being hit on the head by a flashlight during service, and 
stated that there was a connection, more probable than not, 
between the appellant's current complaints, associated with 
proliferative osteoarthropathy of the cervical spine, and his 
old injuries.  Furthermore, in the appellant's August 1997 VA 
examination, the examiner stated that he could not say 
positively whether or not the appellant's neck problems were 
service incurred, but that if there was any reasonable doubt, 
"we may have to assume that this may be service incurred."  

The Board recognizes that in the appellant's July 2000 VA 
examination, the examiner stated that given the appellant's 
late onset of pain following his in-service neck injury, 
there may be some relationship between his current cervical 
spine disability and his in-service neck injury, but that 
"it [was] very difficult for [him] to say."  However, the 
Board notes that the applicable law and regulations do not 
require medical evidence establishing with absolute certainty 
a causal connection between the claimed disability and 
military service.  Therefore, accepting as true that the 
appellant injured his cervical spine during service, the 
Board concludes that the medical opinions from the 
appellant's April 1995, August 1997, and July 2002 VA 
examinations are not speculative and demonstrate more than a 
remote possibility of a causal connection between a current 
cervical spine disability, diagnosed as cervical spondylosis 
with cervical degenerative disc disease at C4-5 and C5-6, and 
the appellant's military service, specifically his in-service 
cervical spine injury.  Thus, in consideration of the 
aforementioned evidence, the Board finds that the evidence 
for and against the appellant's claim of entitlement to 
service connection for the residuals of a cervical spine 
injury is in a state of relative equipoise.  With all 
reasonable doubt resolved in the appellant's favor, 
entitlement to service connection for the residuals of a 
cervical spine injury, which have been diagnosed by VA 
examiners as cervical spondylosis with cervical degenerative 
disc disease at C4-5 and C5-6, is warranted.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for residuals of neck 
injury is granted.   




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

